Citation Nr: 0433961	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  03-08 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the back.


REPRESENTATION

Veteran represented by:	Disabled Veterans of America


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a April 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In that decision the RO denied entitlement for service 
connection for a low back disability.  The veteran perfected 
an appeal for this issue.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.  

2.  The preponderance of the probative evidence shows that 
the veteran's currently diagnosed back disability is not 
related to an in-service disease or injury.


CONCLUSION OF LAW

The back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1101, 1112, 5103, 
5103A, 5107 (West 2003); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  See, 
in general, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
38 U.S.C.A. §§  5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(West 2003).
On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In May 2002 the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate his 
service connection claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
he wanted to have considered.

The veteran and his representative were also provided with a 
copy of the appealed rating decision and a statement of the 
case.  These documents provided them with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claim and the requirement 
to submit medical evidence that established entitlement a 
compensable rating.  In these documents the RO also informed 
them of the cumulative evidence previously provided to VA or 
obtained by VA on the veteran's behalf, and the evidence 
identified by the veteran that the RO was unable to obtain.  
The Board finds that all of these documents informed the 
veteran of the evidence he was responsible for submitting, 
and what evidence VA would obtain in order to substantiate 
his claim.  Quartuccio v. Principi, 16 Vet. App. at 187.

Although the veteran was not notified prior to the initial 
AOJ decision, the notice provided to the appellant in May 
2002 was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thereafter, the claim was readjudicated and a 
Statement of the Case was issued.  Under the facts of this 
case, the claimant has been provided with every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices.  Accordingly, to decide the appeal 
would not be prejudicial to the claimant.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, post-service medical 
records and examination reports, and lay statements.  Under 
the circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claim poses no risk of prejudice to the veteran.  See 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (VCAA does not require remand where VA thoroughly 
discussed factual determinations leading to conclusion and 
evidence of record provides plausible basis for factual 
conclusions, and where development of the evidence was as 
complete as was necessary for a fair adjudication of the 
claims, because the VCAA had not changed the benefit-of-the-
doubt doctrine); and Bernard v. Brown, 4 Vet. App. 384 
(1993).

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. §3.159(c) 
(2003).  



Factual Background

The veteran asserts he injured his back while in service when 
he was parachuting.  He reported that he was blown of course 
and then fell to the ground.  The veteran's service medical 
records indicate he injured his foot in April 1957 after 
parachuting out of a plane.  Physical examination revealed 
that his toe was sore.  The examiner diagnosed his symptoms 
as a contusion and suggested he wear special shoes for five 
days.  The veteran's remaining service medical records are 
silent for any complaints or treatment on any back pain.  On 
separation examination his spine was normal, and no 
complaints of back pain were noted. 

The veteran submitted a claim for service connection for his 
back disability in August 2001.  In conjunction with the 
claim he submitted various statements from friends, family 
members, and an employer.  

In a May 2001 letter the veteran's brother reported that he 
recalled his mother telling him that the veteran had been 
injured in an airborne jump.  His mother indicated that the 
veteran was in extreme pain in his legs and lower back but he 
would recover.  The veteran's brother then stated that he has 
noticed the veteran's back becoming worse, and that the pain 
in his back and legs has become more frequent and severe.  

In a June 2001 letter the veteran's son indicated that he 
worked with his father from 1975 to 1980 and watched him 
experience severe back pain.  He reported that the veteran 
told him about his accident while he was in service.  The 
veteran's son, who is a Command Sergeant Major of an airborne 
Battalion, stated that in his opinion his father's injury 
could very well be service connected as a result of his 
reported in-service accident.  In a July 2001 letter, the 
veteran's wife reported that she has noticed that his pain 
has increased over the past forty years and he cannot sleep 
in bed.  

In a May 2002 letter the veteran's employer reported that she 
employed him from the 1960's to the 1980's.  She indicated 
that during his time of employment he had back trouble, which 
was associated with the air born jumps he performed while in 
the military.  While he worked for her his back would go out 
and he would be in severe pain.  

In a May 2002 letter, the veteran's grade school friend Mr. 
F. indicated that while the veteran was in service he wrote 
to Mr. F. and stated that he had experienced some bad jumps.  
The veteran's friend, Mr. M, who has known the veteran since 
1958, reported that the veteran told him about his 
parachuting accident and he has noticed that the veteran is 
restricted in some activities.  In a June 2002 letter, Mr. W. 
indicated he has known the veteran for the last forty years 
and during that time the veteran has complained of back pain 
associated with with doing a lot of jumps while in service.  

In a June 2002 statement, Mr. R. reported that he was a crew 
member in the 5th Airforce Squadron.  As a radio operator on 
C-46 and C-47 he dropped the paratroopers on Corregidor.  
Although he did not serve with this veteran, he noted that 
many individuals were injured when parachuting and trapped on 
tree tops.  

VA medical records from August 1995 to December 2002 were 
received.  In November 1999 the veteran was noted to walk 
with a slight limp due to an old injury.  No further 
information was provided, nor were any complaints of back 
pain noted.  The first complaints of back pain were noted in 
August 2000.  Prior to that time, there were no complaints of 
back pain, and back pain was not listed on the Problem List.  
In August 2000 the veteran complained of right sided 
sciatica, and low back pain radiating down the leg.  He 
requested an evaluation.  He noted that he was currently 
roofing for some people.  

In May 2001 he presented with acute onset of low back pain 
radiating down the right buttocks and posterior leg over the 
last three weeks.  This was of sudden onset after bending 
over to fix the leg of a table.  Past medical history was 
noted to include L2-3 osteophyte with mild degenerative 
changes.

A computerized tomography (CT) scan in June 2001 revealed 
dextroscoliosis of the lumbar spine, mild degenerative 
change, which is greatest at the L2-3 level, and disk bulges 
at L2-3, L3-4, L4-5, and L5-S1. 

In an August 2001 statement, Ms. K., the veteran's nurse 
practitioner at the VA medical center, reported that he had 
been under her primary care since May 1997.  He revealed to 
her that he had a history of low back pain that started after 
a jump over Berlin, 34 years ago.  The veteran indicated that 
windy conditions blew his parachute off course into the 
trees.  He stated that he hit the ground hard, feet first, 
and then was dragged through the trees.  He reported that he 
could not walk initially when rescued and carried to safety.  
Ms. K. indicated that the veteran has experienced 
intermittent exacerbation of back pain and right sciatica 
since May 1997.  She noted that x-rays revealed L2-3 
degenerative changes, retrolisthesis and disc bulges from L2-
S1.  She stated that in her opinion, the CT scan reflects the 
traumatic injury from 1956. 

During a September 2001 VA medical examination, the veteran 
complained of daily back pain, which was worse in the lower 
part of his back.  He reported that the pain started in 1956 
when he made a parachute jump and jumped off course.  He 
complained of weakness and stiffness.  He stated that the 
pain became worse after walking or lifting objects.  The 
veteran reported that after leaving service, he worked 
driving a truck or doing interior painting.  He stated that 
he never sought medical care due to being too busy supporting 
a family and living 50 miles away from the VA medical center.  

The claims file was sent for review, and the examiner 
indicated that medical records had been reviewed.  The 
examiner reviewed the June 2001 CT scan and diagnosed the 
veteran's symptoms as degenerative disc disease.  He also 
noted that degenerative disc disease is not unusual for a 64 
year old gentleman.  He further stated that "the finding 
that we find on his examination and his x-rays are clearly 
not unusual for a gentleman of his age."  

A VA clinic progress notes from Ms. K in October 2001 noted 
that the veteran's history of low back pain and sciatica 
started originally while active in the service in 1956 while 
parachute jumping under severe winds.  She stated that he hit 
the ground very bluntly feet first then hit the trees and was 
later dragged a distance before being assisted.  He stated 
that it was very difficult to walk.  

The veteran submitted treatment records from a private 
medical facility from May 2002.  During this treatment the 
veteran complained of aching, numbness, burning and stabbing 
sensation through his back and right leg.  Physical 
examination of the veteran revealed no swelling, no erythema, 
no increased warmth or masses.  He was able to walk without 
difficulty but could not bend down and touch his fingertips 
to the ground.  His straight leg lifting was negative 
bilaterally. The examiner reviewed x-rays from August 1998.  
The x-rays revealed degenerative changes, osteophytes both 
laterally and anteriorly, and bridging across L2-3.  The 
examiner diagnosed the veteran's symptoms as degenerative 
disc disease of the lumbosacral spine, with osteophytes 
bridging across L2-3.  

This physician noted that the veteran provided a history of a 
parachute injury during service with back pain ever since.  
The physician stated that he had no records to review, and 
could only go based on the history provided by the veteran.  
He stated that based on what the veteran had told him, there 
appeared to be a direct relationship from his problems in the 
past to his current problems, but that this opinion was all 
based upon his history.  

A computerized tomography (CT) scan from July 2002 revealed 
chronic multilevel mild disc bulging.  The examiner noted the 
only change from the June 2001 x-ray was there is a greater 
degree of disc protrusion at the left at L4-5 adjacent to 
both the left L4 and L5 nerve roots.  

VA treatment records dated in 2002 reveal treatment for low 
back pain.

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. § 1110  (West 2002); 38 C.F.R. § 3.303 (2003).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Where a veteran served for 90 days in active service, and 
arthritis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Id. at 1365.

Analysis

In order to establish service connection for the back 
disability there must be evidence of an in-service injury.  
The Board initially notes that it is clear the veteran has a 
present back disability.  The issue presented is whether the 
veteran had an in-service injury.  

The veteran's service medical records reveal that the veteran 
suffered a foot injury following a parachute jump, but no 
mention of back pain was noted at that time.  The veteran's 
separation examination revealed no complaints or findings of 
back pain, or pain radiating to the legs.  The Board finds it 
unlikely that the veteran would seek treatment for a foot 
injury in service, but not do so for his claimed back injury 
during service.  

The letters from the veteran's friends, wife, employer, and 
son are all evidence of a present disability and a reported 
in-service injury.  However, none of these letters reveal 
that they witnessed the veteran with a back injury in 
service, nor can these letters constitute competent medical 
evidence of a link between the current disability and 
service.  The evidence does not indicate that any of the 
individuals who wrote letters on behalf of the veteran are 
competent to provide evidence of such, in that such an 
assessment requires medical knowledge that they do not 
possess.  See Routen v. Brown, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied 525 U.S. 962 (1998) (although the veteran 
is competent to provide evidence of observable 
symptomatology, his statement regarding etiology is not 
probative because he is not competent to provide such 
evidence).  Here, nothing on file shows that they have the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, their 
contentions cannot constitute competent medical evidence.  

Additionally, the Board finds that the contemporaneous 
service medical records, showing treatment for other 
orthopedic problems, but failing to reveal any complaints or 
findings of back pain, are more probative of whether the 
veteran suffered a back injury in service than the 
recollections of the veteran, family, and friends provided 
more than 40 years after his discharge from service. 

Furthermore, the Board finds that the veteran's VA nurse 
practioner's statements and private physician's statement 
indicating that the veteran's back disorder is related to his 
reported in-service accident are of low probative value, as 
they are based solely on the history provided by the veteran; 
a history which is not supported by his service medical 
records.  

Finally, the VA physician opined that the veteran's current 
back disorder was consistent with his age.   

In summary, the veteran's service medical records reveal no 
treatment or complaints of any back condition, and the first 
evidence of any treatment for this condition was in 1997, 40 
years after his discharge from service.  As there is no 
evidence of an injury during service, and no evidence of 
arthritis of the spine until more than 40 years after 
discharge from service, the preponderance of the evidence is 
against the claim for service connection.  Therefore, the 
claim must be denied. 


ORDER

Entitlement to service connection for a back disability is 
denied.




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



